 Case 3:20-cv-00024-DHB-BKE Document 18 Filed 09/17/20 Page 1 of 3



                                                                                     I
                                                                                     I ..   ')
                      IN THE UNITED STATES DISTRICT COURT                   U.S.DiSIRICT COURT
                                                                               AUGUSTA DiV.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                            2020 SEP n P i2: 52
                                    DUBLIN DIVISION
                                                                         clef;. ...J-
                                                                               SO.UiSr. UrS^A.
JIMELL RAHEEN BROW^,                 )
                                     )
            Plaintiff,               )
                                     )
      V.                             )                    CV 320-024
                                     )
CHIEF JUDGE DONALD W. GILLIS;        )
JUDGE JON F. HELTON; JOSHUA E.       )
KNIGHT, Assistant District Attorney; )
MADISON L. PETERSON; BRANDON         )
FAIRCLOTH, District Attorney; THOMAS )
H. CORBIN, Sheriff; and MICHAEL      )
MILTON, Deputy Sheriff,              )
                                     )
            Defendants.              )


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 17.) In

addition to objections, Plaintiff also requests leave to file an amended complaint. QT at 3.)

       Under Federal Rule of Civil Procedure 15(a)(1)(A), a party may amend his pleading

once as a matter of course within twenty-one days after service. Thereafter, a party may

amend a pleading “only with the opposing party’s written consent or the court’s leave.” Fed.

R. Civ. P. 15(a)(2). Courts should freely allow amendment. See Carter v. Broward Ctv.

SherilTs Dep’t Med. Dep’L 558 F. App’x 919, 923 (1 1th Cir. 2014) (“Leave to amend

should be freely given . . . .”) (citing Forman v. Davis. 371 U.S. 178, 182 (1962)); see also

Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when Justice so requires.”).
  Case 3:20-cv-00024-DHB-BKE Document 18 Filed 09/17/20 Page 2 of 3




However, “[a] . . . court may deny such leave where there is substantial ground for doing so,

such as undue delay, bad faith, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party, and futility of the amendment.”

Muhammad v. Sapp. 494 F. App’x 953, 958 (11th Cir. 2012)(quoting Reese v. Herbert, 527

F.3d 1253, 1263 (11th Cir. 2008)). An amendment is futile when the pleading that it seeks to

amend would still be subject to dismissal if the amendment were permitted. ^Coventry-

First, LLC V. McCarty, 605 F.3d 865, 870 (11th Cir. 2010)(“A proposed amendment may be

denied for futility ‘when the complaint as amended would still be properly dismissed.’”)

rquoting Cockrell v. Sparks, 510 F.3d 1307, 1310 (1 1th Cir. 2007)). Further, “[a] motion for

leave to amend should either set forth the substance of the proposed amendment or attach a

copy of the proposed amendment.” Long v. Satz, 181 F.3d 1275, 1279-80 (11th Cir. 1999)

(citing Wisdom v. First Midwest Bank. 167 F.3d 402, 409(8th Cir. 1999)).

       As Plaintiff previously filed an amended complaint, he is not entitled to amend as a

matter of right. (See doc. no. 14.) Plaintiff also did not attach a proposed second amended

complaint or provide any indication of the substance of his proposed amendment. Instead,

Plaintiff merely requests leave to file an amended complaint because he failed to include

certain factual details related to his claim against Sheriff Corbin. (Doc. no. 17, p. 3.) The

Court previously instructed Plaintiff he shall submit only one amended complaint containing

all claims he wishes the Court to consider as a basis for awarding the relief sought. (See doc.

no. 13, p. 3.) Therefore, it appears Plaintiff is attempting to fix each pleading deficiency as

the Court points it out.    However, “Rule 15’s liberal amendment standard is not an




                                              2
  Case 3:20-cv-00024-DHB-BKE Document 18 Filed 09/17/20 Page 3 of 3




unqualified license to fix every new defect as the court uncovers them.   In re Engle Cases,

767 F.3d 1082, 1123 (1 1th Cir. 2014).

       Accordingly, the Court DENIES Plaintiffs request for leave to file an amended

complaint, OVERRULES Plaintiffs objections, ADOPTS the Report and Recommendation

of the Magistrate Judge as its opinion, DISMISSES Plaintiffs amended complaint for



failure to state a claim upon whic^elief can be granted, and CLOSES this civil action.
        SO ORDERED this     /Z       day of September, 2020, at Augusta, Georgia.




                                          UNITED STAtES DISTRICT JUDtjE




                                             3
